Lewis, P.,
delivered the opinion of the court.
The first assignment of error—viz., that the judgment is erroneous because there was no venire facias in the case—is not well taken. It appears from the record that there were two felony cases, besides the prisoner’s case, to be tried at the same term at which he was tried; that a venire was duly *331issued for a jury in each of those cases, and that the jury that tried the prisoner was composed of persons who had thus been summoned.
The statute provides that “if more than two cases are to he tried at one term of the court, only two juries shall he summoned, unless the court or judge otherwise direct; and ” that “ the juries so summoned may be used for the trial of all the cases.” Code, sec. 4018.
This statute, the meaning and effect of which is unmistakeable, is decisive of the point just mentioned.
The next and last error assigned is that two of the jurors resided at the place where the offense was alleged to have been committed—viz., at Rural Retreat, a station on the Norfolk and Western railroad, in Wythe county. As to this, it is enough to say that there was no objection to the individual jurors on that ground in the trial court. A similar point was-overruled in Craft's Case, 24 Gratt. 602, on the ground that the objection, if valid at all, could have been made, not to-the array of jurors, hut to the individual juror only; and to the same effect is Lawrence's Case, 81 Va. 484.
Judgment affirmed.